Citation Nr: 1515855	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for bipolar disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

(The issue of whether there was clear and unmistakable error (CUE) in a July 1980 rating decision to the extent that it did not grant an initial 50 percent disability rating for a psychiatric disorder is the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned in November 2013.  The transcript of the hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal the Veteran's Global Assessment of Functioning scores revealed symptomology predominantly in the mild to moderate range.

2.  At no point during the period on appeal did the Veteran's bipolar disorder manifest symptoms resulting in occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent disabling for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in a letter dated in April 2012. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in May 2012.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bipolar disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Under the provisions of Diagnostic Code 9432 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Veteran filed a claim for an increased evaluation for bipolar disorder in June 2011.

In October 2010 the Veteran was reported to be oriented to person, place, time and situation, alert, and clear.  He was appropriately groomed, pleasant and cooperative.  He made good eye contact and spoke with normal pace and tone.  There were no motor abnormalities noted.  Attitude was cooperative.  Mood was euthymic and affect was congruent.  Thought process was linear and goal-directed.  He denied suicidal or homicidal thoughts, intent, or plan and denied auditory or visual hallucinations.  There were no apparent delusions.  Judgment and insight were fair.  The Veteran was diagnosed with bipolar disorder I and assigned a GAF score of 70.

In February 2011 the Veteran reported that he was doing well.  He denied depression and had no symptoms of mania.  He slept 7 to 9 hours a night.  He had a good appetite, no anhedonia, denied hopelessness, and denied suicidal ideation.  Worked full-time and taught pottery classes.  The Veteran was reported to be oriented to person, place, time and situation, alert, and clear.  He was appropriately groomed, pleasant and cooperative.  He made good eye contact and spoke with normal pace and tone.  There were no motor abnormalities noted.  Attitude was cooperative.  Mood was euthymic and affect was congruent.  Thought process was linear and goal-directed.  He denied suicidal or homicidal thought, intent, or plan and denied auditory or visual hallucinations.  There were no apparent delusions.  Judgment and insight were fair.  The Veteran was diagnosed with bipolar disorder I and assigned a GAF score of 70.

In October 2011 the Veteran was oriented to person, place, time and situation.  He was alert and clear.  He was appropriately groomed, pleasant and cooperative.  He had good eye contact and his speech was of normal pace and tone.  There were no noted motor abnormalities.  He was cooperative and his mood was euthymic.  Affect was congruent.  Thought process was linear and goal-directed.  He denied suicidal or homicidal thought, intent or plan.  He denied auditory or visual hallucinations and had no apparent delusions.  Judgment and insight were fair.  The Veteran was diagnosed with bipolar disorder I and assigned a GAF score of 70.  

In another treatment note dated in October 2011 the Veteran was assigned a GAF score of 55.  

The Veteran was afforded a VA medical examination in May 2012.  The Veteran was noted to be diagnosed with bipolar disorder in partial remission and was assigned a GAF score of 42.  Under Axis IV the Veteran was noted to have severe personal relationship, psychosocial, occupational, and social environment problems.  The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms were stated to be depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

In September 2012 and January 2013 the Veteran was oriented to person, place, time and situation.  He was alert and clear.  He was appropriately groomed, pleasant and cooperative.  He had good eye contact and his speech was of normal pace and tone.  There were no noted motor abnormalities.  He was cooperative and his mood was euthymic.  Affect was congruent.  Thought process was linear and goal-directed.  He denied suicidal or homicidal thought, intent or plan.  He denied auditory or visual hallucinations and had no apparent delusions.  Judgment and insight were fair.  The Veteran was diagnosed with bipolar disorder I and in September 2012 was assigned a GAF score of 71 and in January 2013 was assigned a GAF score of 68.  

A lay statement dated in November 2013 indicates that the Veteran has problems sleeping, stays in his room, is a recluse, has no social life and seemed depressed.

In a November 2013 private vocational assessment prepared at the request of the Veteran's representative and based on a review of "provided information and medical records," the reviewer noted that the Veteran "clearly has had problems for the last several years;" that he is "having serious sleep problems and bizarre behaviors;" and he "will avoid providing any information to his doctor that could get him re-admitted to the psychiatric facility."  The reviewer specifically noted that the assessment did not include an in-person interview of the Veteran or vocational testing. 

Entitlement to an evaluation in excess of 50 percent disabling for bipolar disorder is not warranted.  During the period on appeal the Veteran's bipolar disorder has manifested GAF scores from 42 to 71; however, with the exception of one score, the GAF scores have been 55 and higher (42, 55, 68, 70, 70, and 71).  These represent mild to moderate symptoms including some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships, to moderate difficulty in social, occupational, or school functioning.  At no point during the period on appeal did the Veteran's bipolar disorder manifest symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; or spatial disorientation; or neglect of personal appearance and hygiene.

It is acknowledged that a VA examiner in May 2012 reported that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the criteria for an evaluation of 50 percent disabling contemplate difficulty in establishing and maintaining effective work and social relationships.  It is further acknowledged that a private vocational expert reported that the Veteran stays home to limit stress, will decompensate under a lot of stress, that he had serious sleep problems, and bizarre behaviors.  The expert noted that the Veteran had declining GAF scores during 2013; however, the expert identified a GAF score of 42 listed in Statement of the Case that is the GAF score from the May 2012 examination.  The expert further identifies a January 2013 GAF score of 58.  However, review of the claims file does not reveal a notation of bizarre behaviors in the VA treatment records.  Further, the reviewer did not offer any basis for the finding that the Veteran "will avoid providing any information to his doctor that could get him re-admitted to the psychiatric facility."  In addition, the record reveals that the Veteran had a GAF score of 68 in January 2013.  The assessment was based on "provided information and medical records;" with no personal interview of the Veteran or vocational testing.  Thus, the Board finds that opinion has less probative than other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The Veteran has been employed part time during the period on appeal teaching pottery.  The Board finds this to be probative evidence with regard to the ability to establish and maintain relationships.

The Veteran's representative has argued that the review of the evidence has not been full and fair as the Veteran's history of eight psychiatric hospital admissions have not been addressed.  However, it is noted that these hospital admissions all occurred prior to the period on appeal.  In September 2012 the Veteran reported that he had not had an "episode" since 2002.  The Veteran's representative argues for a higher evaluation based upon the entry on the May 2012 VA examination report under Axis IV that the Veteran had severe personal relationship, psychosocial, occupational, and social environment problems.  However, Axis IV is not the clinical disorder Axis or functioning Axis of the multiaxial evaluation.  Rather it represents psychosocial and environmental problems such as problems with the primary support group, problems related to the social environment, educational problems, occupational problems, and housing or economic problems that may affect the diagnosis, treatment and prognosis of the mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

Lastly, the Veteran has been employed part time during the period on appeal.  The preponderance of the evidence is against a finding that the Veteran is totally socially and occupationally impaired by his bipolar disorder.

The preponderance of the evidence is against a finding that the Veteran's bipolar disorder manifests symptoms that are more nearly approximate to an evaluation of 70 percent disabling or higher, or others of similar severity, frequency, and duration.  Therefore, entitlement to an evaluation in excess of 50 percent disabling for bipolar disorder is denied.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bipolar disorder.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 50 percent disabling for bipolar disorder is denied.


REMAND

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here in November 2013 a private vocational expert rendered the opinion that the Veteran has been unable to sustain any type of full time work since 1996.  Although the Veteran teaches pottery classes, this employment is part time and not substantial.  Thus the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


